DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on September 1, 2022. Claims 1, 8 and 15 have been amended, Claims 2, 4-5, 9, 11-12, 16 and 18-19 have been canceled.
Currently claims 1, 3, 6-8, 10, 13-15, 17 and 20 are pending, and claims 1, 8 and 15 are independent.  



Response to Amendments
Application’s amendments to claims 1, 8 and 15 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1, 3, 6-8, 10, 13-15, 17 and 20 has been maintained.



Response to Arguments
Application’s arguments filed on September 1, 2022 have been considered but they are not persuasive.
In the Remarks on page 9, Applicant’s argument regarding the § 35 U.S.C. § 101 rejection that claim 1 does not recite a mental process as the claims have been amended to specifically recite that a change to a supply chain is autonomously executed.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Executing a change to the supply chain is not thing more than implementing/initiating a change to the supply change.  Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir 2017).


In the Remarks on page 10, Applicant’s argument with respect to the 35 U.S.C. § 101 rejection that claim 1 recites that “a component is moved to an alternate location at a respective point in time to lower the respective risk”…, Therefore, claim 1 recites limitations that transforms a particular article to a different state, thereby providing a practical application.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Since the claim recites “receiving data of a supply chain, wherein the data includes a plurality of components”. Here, the plurality of components is part of the data used in the abstract process. Thus, “a component is moved to an alternate location” does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21 (see MPEP § 2106.05(c)). 




In the Remarks on page 10, Applicant’s arguments regarding the Crabtree reference is not a prior art document for all teachings have been considered by the Examiner, but are moot in view of new ground of rejection.


In the Remarks on page 12, Applicant argues that none of the cited references discloses or suggest “autonomously executing a change to the supply chain in response to determining that the change satisfied one or more criteria” as recited in amended claim 1.  
In response to Applicant’s arguments, the Examiner respectfully disagrees. Roelofs discloses determining that the performance of the selected transport object is acceptable, and the performance parameter measured over a selected time interval for the selected transport object satisfies an acceptable performance threshold (see ¶ 15), The perspective module monitors the health and operation of a selected supply or logistic chain using the defined parameters. The user can select one or more KPIs of interest and the module will monitor temporally changes in the value of the KPIs… When a selected KPI metric exceeds configured thresholds, for example, dashboard alerts can be provided to specified users (see ¶ 96); and determines a degree of impact of the underperformance on a selected supply chain and recommends one or more alternative to mitigate the effect of the underperformance (¶ 121).  
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Roelofs teaches the limitations in the form of Appellants claimed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-8, 10, 13-15, 17 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1, 3 and 6-7 are directed to a method without tied to a particular machine in the body for performing the steps, the claims are directed to non-statutory subject matter. However, claims 1, 3 and -7 will be included in the Alice analysis for the purpose of compact prosecution. Claims 8, 10 and 13-14 are directed to a system comprising a processor and a memory, which fall within the statutory category of machine. Claims 15, 17 and 20 are directed to a computer program product comprising a computer readable storage medium is not to be construed as being transitory signals (see ¶ 53), which falls within the statutory category of a product. Step 1 is satisfied.
With respect to claims 1, 3 and 6-7, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claim for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test).
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, the claims and the Specification describing an invention is related to supply chain management system for risk analysis to minimize likelihood of impact to at least one component. The invention falls in the certain methods of organizing human activity including fundamental economic practices (mitigating risk), commercial or legal interactions (sales activities, business relations). More specifically, the claims recite the limitations of “receiving data of a supply chain, identifying a plurality of risks that relate to at least some of the plurality of locations, crawling through data repositories regarding the supply chain to identify alternate location at alternate times, calculating likelihoods of each of the plurality of risks impacting any of the plurality of components at any of the plurality of locations as compared to the alternate location, identifying that a risk of the plurality of risks has more than a threshold likelihood of impacting at least one component of the plurality of components at a respective location of the plurality of locations at a respective point in time of the plurality of points in time, generating a graph of the supply chain that extends across a time axis and includes thousands of nodes that represent each intersection between the plurality of components at either one of the plurality of locations, executing a change to the supply chain in response to determining that the change satisfied one or more criteria, wherein the change lowers a likelihood of the risk impacting the at least one component, and providing at least one component via the first location”. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “data repositories”, “a neural network”, and the term “autonomously”, nothing in the claims element precludes the steps from practically being performed in the mind, or by a human using a pen and paper. For example, the claims encompasses a person manually gathering the supply chain data, identifying the risks that relate to the locations, estimating the likelihood of risks impacting any of the components, making a change to the supply chain in response to determining that the change satisfied one or more criteria in his/her mind. Thus, the concept falls within the “mental processes” grouping. See Under the 2019 Revised Guidance, 84 Fed. Reg. 52. The mere nominal recitation of a “data repositories”, “a neural network”, and the term “autonomously” do not take the claim out of the mental processes grouping because automating manual and mental processes on generic computers does not make an abstract idea patent eligible. See Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1316 (Fed. Cir. 2019) (“But the need to perform tasks automatically is not a unique technical problem.”).  
Accordingly, the claims recite one or more abstract ideas, and the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites no additional element for performing the steps, when given the broadest reasonable interpretation, a machine is not required in the claim. Even if claim 1 recites the additional elements of “a processor” as recited in claim 8 for performing the steps. The Specification discloses the “processor” at a high level of generality and merely invoked as a tool to perform the generic computer functions. For example, the specification in [0057] describes “a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus”.  However, using a generic computer for automating the manual and mental processes does no more than generally link the use of a judicial exception to a particular technological environment or field of user. See Credit Acceptance v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (“Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”). Thus, reciting generic computer components for performing the generic computer functions do not integrate the abstract idea into a practical application because the combination for these additional elements do not include particular technological implementations for performing these functions. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (“The use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.”; see also MPEP § 2106.04(d)(I) (explaining that “merely reciting the words ‘apply it’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” by itself is insufficient to integrate the abstract idea into a practical application). Accordingly, the claims as a whole, implementing an abstract idea on a generic computer does not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. The claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
claim 1 recites no additional element for performing the steps, when given the broadest reasonable interpretation, a machine is not required in the claim. Even if claim 1 recites the additional elements of “a processor” as recited in claim 8 for performing the steps. The Specification discloses the “processor” at a high level of generality and merely invoked as a tool to perform the generic computer functions. For example, the specification in [0057] describes “a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus”.  At best, the “processor” may perform the steps of receiving data of a supply chain, however, reciting a computer for receiving, storing, displaying and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3 1350, 1351, 119 USPQ2d 1739 (Fed. Cir. 2016)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claim does not amount to “significantly more” than the abstract idea because nothing in the claims (1) reflects an improvement to the functioning of a computer itself, or another technology or technical field other than the purpose of business services or function; (2) apply the abstract idea with a particular machine; (3) effect a transformation or reduction of a particular article to a different state or thing; or (4) provide some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(a)–(c), and (e)–(h).
For the foregoing reasons, claims 1, 3 and 6-7 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other system claims–8, 10 and 13-14 and the product claims 15, 17 and 20 parallel claims 1, 3 and 6-7 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.  
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bilello et al., (US 2013/0226652, hereinafter: Bilello), and in view of Roelofs et al., (US 2016/0217399, hereinafter: Roelofs), and further in view of Jayawardane (WO 2014/105460 A2).
Regarding claim 1, Bilello discloses a computer-implemented method comprising: 
receiving data of a supply chain, wherein the data includes a plurality of components each moving through a plurality of locations at a plurality of points in time (see ¶ 4-6, ¶ 23: collecting operational data comprising intermediate components of supply chain and final assembly supply chain with an aggregation of element in the supply chain); 
identifying a plurality of risks that relate to at least some of the plurality of locations, where at least one risk of the plurality of risks is calculated to move across locations over time (see Fig. 1, # 102; ¶ 5-6, ¶ 31, ¶ 46-47 and claim 1: identifying a plurality of risks in a brand commodity supply-chain);
calculating likelihoods of each of the plurality of risks impacting any of the plurality of components at any of the plurality of locations as compared to the alternate locations at any of the plurality of points in time as compared to the alternate points in time by simulating the risk spreading across space and time (see Fig. 1, # 108; Fig. 4; ¶ 22-23, ¶ 27, ¶ 30-31; ¶ 35-37: calculating likelihoods and impact value of each risk category of the intermediate components of supply chain and final assembly supply chain); 
identifying that a risk of the plurality of risks has more than a threshold likelihood of impacting at least one component of the plurality of components at a respective location of the plurality of locations at a respective point in time of the plurality of points in time (see ¶ 6, ¶ 27, ¶ 46-49 and claim 1).

Bilello discloses providing the director a communication with the supply chain manager to manage key risk in response to the impact evaluation to deploy risk mitigation the effect of the risks on sustenance of the supply chain (see ¶ 47).  
Bilello does not explicitly disclose the following limitations; however, Roelofs in an analogous for risk management discloses
crawling through data repositories regarding the supply chain to identify alternate locations at alternate times for at least some of the plurality components (see ¶ 91, ¶ 124, ¶ 129: searching a database correspond to a shipping cost to identify alternate route segments along a route); and
autonomously executing a change to the supply chain in response to determining that the change satisfied one or more criteria, wherein the change lowers a likelihood of the risk impacting the at least one component at the respective location at the respective point in time to below the threshold likelihood by causing the at least one component to move through one of the alternate locations at the respective point in time rather than the respective location at the respective point in time (see ¶ 15-18, ¶ 77, ¶ 100-101, ¶ 121, ¶ 123-124 and ¶ 150: determining a degree of impact on the selected supply chain and providing recommends with one or more alternatives to mitigate the effect of the underperformance; ¶ 158-159). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello to include teaching of Roelofs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Bilello and Roelofs do not explicitly disclose the following limitations; however, Jayawardane in an analogous art for facilitating user interaction in social network discloses 
generating a graph of the supply chain that extends across a time axis and includes thousands of nodes that represent each intersection between the plurality of components at either one of the plurality of locations or the alternate locations at one of the plurality of points in time (see ¶ 10, ¶ 25, ¶ 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello and in view of Roelofs to include teaching of Jayawardane in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more visualized representation, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 3, Bilello does not explicitly disclose the following limitations; however, Roelofs discloses the computer-implemented method of claim 2, wherein the supply chain included a first supplier providing the at least one component via the first location, wherein the change includes a second supplier providing the at least one component via the alternate location (see ¶ 66-67, ¶ 109).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello to include teaching of Roelofs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  


Regarding claim 8, Bilello discloses a system comprising: 
a processor (see Fig. 12, # 1202; ¶ 5); and 
a memory in communication with the processor, the memory containing instructions that, when executed by the processor (see Fig. 12, # 1202, 1210; ¶ 5), cause the processor to: 
receive data of a supply chain, wherein the data includes a plurality of components each moving through a plurality of locations at a plurality of points in time (see ¶ 4-6, ¶ 23: collecting operational data comprising intermediate components of supply chain and final assembly supply chain with an aggregation of element in the supply chain); 
identify a plurality of risks that relate to at least some of the plurality of locations, where at least one risk of the plurality of risks is calculated to move across locations over time (see Fig. 1, # 102; ¶ 5-6, ¶ 31, ¶ 46-47 and claim 1: identifying a plurality of risks in a brand commodity supply-chain); 
calculate likelihoods of each of the plurality of risks impacting any of the plurality of components at any of the plurality of locations as compared to the alternate locations at any of the plurality of points in time as compared to the alternate points in time by simulating the risk spreading across space and time (see Fig. 1, # 108; Fig. 4; ¶ 22-23, ¶ 27, ¶ 30-31; ¶ 35-37: calculating likelihoods and impact value of each risk category of the intermediate components of supply chain and final assembly supply chain);
identify that a risk of the plurality of risks has more than a threshold likelihood of impacting at least one component of the plurality of components at a respective location of the plurality of locations at a respective point in time of the plurality of points in time (see ¶ 6, ¶ 27, ¶ 46-49 and claim 1). 

Bilello discloses providing the director a communication with the supply chain manager to manage key risk in response to the impact evaluation to deploy risk mitigation the effect of the risks on sustenance of the supply chain (see ¶ 47).  
Bilello does not explicitly disclose the following limitations; however, Roelofs in an analogous for risk management discloses
crawl through data repositories regarding the supply chain to identify alternate locations at alternate times for at least some of the plurality components (see ¶ 91, ¶ 124, ¶ 129: searching a database correspond to a shipping cost to identify alternate route segments along a route); and
P202001780US01Page 27 of 3 1 autonomously execute a change to the supply chain in response to determining that the change satisfied one or more criteria, wherein the change lowers a likelihood of the risk impacting the at least one component at the respective location at the respective point in time to below the threshold likelihood by causing the at least one component to move through one of the alternate locations at the respective point in time rather than the respective location at the respective point in time (see ¶ 15-18, ¶ 77, ¶ 100-101, ¶ 121, ¶ 123-124 and ¶ 150: determining a degree of impact on the selected supply chain and providing recommends with one or more alternatives to mitigate the effect of the underperformance; ¶ 158-159).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello to include teaching of Roelofs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Bilello and Roelofs do not explicitly disclose the following limitations; however, Jayawardane in an analogous art for facilitating user interaction in social network discloses 
generate a graph of the supply chain that extends across a time axis and includes thousands of nodes that represent each intersection between the plurality of components at either one of the plurality of locations or the alternate locations at one of the plurality of points in time (see ¶ 10, ¶ 25, ¶ 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello and in view of Roelofs to include teaching of Jayawardane in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more visualized representation, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Regarding claim 10, Bilello does not explicitly disclose the following limitations; however, Roelofs discloses the system of claim 9, wherein the supply chain included a first supplier providing the at least one component via the first location, wherein the change includes a second supplier providing the at least one component via the alternate location (see ¶ 66-67, ¶ 109).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello to include teaching of Roelofs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15, Roelofs discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (see ¶ 6), the program instructions executable by a computer to cause the computer to: 
receive data of a supply chain, wherein the data includes a plurality of components each moving through a plurality of locations at a plurality of points in time (see ¶ 4-6, ¶ 23: collecting operational data comprising intermediate components of supply chain and final assembly supply chain with an aggregation of element in the supply chain); 
identify a plurality of risks that relate to at least some of the plurality of locations, where at least one risk of the plurality of risks is calculated to move across locations over time (see Fig. 1, # 102; ¶ 5-6, ¶ 31, ¶ 46-47 and claim 1: identifying a plurality of risks in a brand commodity supply-chain); 
calculate likelihoods of each of the plurality of risks impacting any of the plurality of components at any of the plurality of locations as compared to the alternate locations at any of the plurality of points in time as compared to the alternate points in time by simulating the risk spreading across space and time (see Fig. 1, # 108; Fig. 4; ¶ 22-23, ¶ 27, ¶ 30-31; ¶ 35-37: calculating likelihoods and impact value of each risk category of the intermediate components of supply chain and final assembly supply chain); 
identify that a risk of the plurality of risks has more than a threshold likelihood of impacting at least one component of the plurality of components at a respective location of the plurality of locations at a respective point in time of the plurality of points in time (see ¶ 6, ¶ 27, ¶ 46-49 and claim 1). 

Bilello discloses providing the director a communication with the supply chain manager to manage key risk in response to the impact evaluation to deploy risk mitigation the effect of the risks on sustenance of the supply chain (see ¶ 47).  
Bilello does not explicitly disclose the following limitations; however, Roelofs in an analogous for risk management discloses
crawl through data repositories regarding the supply chain to identify alternate locations at alternate times for at least some of the plurality components (see ¶ 91, ¶ 124, ¶ 129: searching a database correspond to a shipping cost to identify alternate route segments along a route); and
autonomously execute a change to the supply chain in response to determining that the change satisfied one or more criteria, wherein the change lowers a likelihood of the risk impacting the at least one component at the respective location at the respective point in time to below the threshold likelihood by causing the at least one component to move through one of the alternate locations at the respective point in time rather than the respective location at the respective point in time (see ¶ 15-18, ¶ 77, ¶ 100-101, ¶ 121, ¶ 123-124 and ¶ 150: determining a degree of impact on the selected supply chain and providing recommends with one or more alternatives to mitigate the effect of the underperformance; ¶ 158-159).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello to include teaching of Roelofs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Bilello and Roelofs do not explicitly disclose the following limitations; however, Jayawardane in an analogous art for facilitating user interaction in social network discloses 
generate a graph of the supply chain that extends across a time axis and includes thousands of nodes that represent each intersection between the plurality of components at either one of the plurality of locations or the alternate locations at one of the plurality of points in time (see ¶ 10, ¶ 25, ¶ 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello and in view of Roelofs to include teaching of Jayawardane in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more visualized representation, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17, Bilello does not explicitly disclose the following limitations; however, Roelofs discloses the computer program product of claim 16, wherein the supply chain included a first supplier providing the at least one component via the first location, wherein the change includes a second supplier providing the at least one component via the alternate location (see ¶ 66-67, ¶ 109).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello to include teaching of Roelofs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bilello and in view of Roelofs and Jayawardane as applied to claims 1, 3, 8, 10, 15 and 17, and further in view of Rabb et al., (US 10984496 B1, hereinafter: Rabb). 
Regarding claim 6, Bilello and Roelofs do not explicitly disclose the following limitations; however, Rabb in an analogous for threat assessment discloses the computer-implemented method of claim 1, wherein the risk is a viral pandemic (see col. 34, lines 8-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello and in view of Roelofs to include teaching of Rabb in order to gain the commonly understood benefit of such adaption, such as providing a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 Regarding claim 7, Bilello, Roelofs and Jayawardane do not explicitly disclose the following limitations; however, Rabb discloses the computer-implemented method of claim 1, wherein a neural network identifies the risk (see col. 1, lines 42-54, col. 30, lines 28-42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello and in view of Roelofs to include teaching of Rabb in order to gain the commonly understood benefit of such adaption, such as providing a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 Regarding claim 13, Bilello, Roelofs and Jayawardane do not explicitly disclose the following limitations; however, Rabb discloses the system of claim 8, wherein the risk is a viral pandemic (see col. 34, lines 8-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello and in view of Roelofs to include teaching of Rabb in order to gain the commonly understood benefit of such adaption, such as providing a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 Regarding claim 14, Bilello, Roelofs and Jayawardane do not explicitly disclose the following limitations; however, Rabb discloses the system of claim 8, wherein a neural network identifies the risk (see col. 1, lines 42-54, col. 30, lines 28-42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello and in view of Roelofs to include teaching of Rabb in order to gain the commonly understood benefit of such adaption, such as providing a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20, Bilello, Roelofs and Jayawardane do not explicitly disclose the following limitations; however, Rabb discloses the computer program product of claim 15, wherein the risk is a viral pandemic (see col. 34, lines 8-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello and in view of Roelofs to include teaching of Rabb in order to gain the commonly understood benefit of such adaption, such as providing a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martin et al., (US 2019/0303831) discloses a method for providing a user a relative event impact may display depicting a plurality of items impacted by an event or a portion of a network impacted by the event.
Feldman et al., (US 7246080 B2) disclose a method for measuring and monitoring supply chain risk to identify components are most critical to the assembly of final product.
“Supply Chain Risk Management: Incorporating Security into Software Development”, by Carol Woody and Robert J. Ellison, Carnegie Mellon University, Software Engineering Institute, March 2010.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624